DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10977872. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in application 17/227747 are broader as shown below:

16/177241 (U.S. Patent No. 10977872)
Current application 17/227747
1. A system for enhancing Audio Visual content, the system comprising: a processor; a memory coupled to the processor; non-transitory instructions embedded in memory for a method of Graphical Style Modification comprising te receiving a source image frame from a host system; and applying a style adapted from a target image frame to the source image frame to generate a style adapted source image frame, wherein the source image frame is part of a buffered video stream; and generating a style adapted video stream wherein generating the style adapted video steam includes applying the style adapted from the target image frame to each image frame in the buffered video stream for a duration of the buffered video stream that is less than or equal to the time it takes for a Graphical Style Modification neural network to apply the style adapted from the target image frame to the source image frame.
1. A system for enhancing Audio Visual content, the system comprising: a processor; a memory coupled to the processor; non-transitory executable instructions embedded in memory configured to implement a method of Graphical Style Modification upon execution by the processor, the method comprising: generating a style adapted video stream by applying a style adapted from a target image frame to each image frame in a buffered video stream for a duration of the buffered video stream that is less than or equal to the time it takes for a Graphical Style Modification neural network to apply the style adapted from the target image frame to said each image frame (which include source image frame) in the buffered video stream.
7. A method for enhancing Audio Visual content, comprising: 2receiving a source image frame from a host system, 3applying a style adapted from a target image frame to the source image 4frame to generate a style adapted source image frame with a Graphical Style 5Modification module wherein the source image frame is part of a buffered video stream: and 6generating a style adapted video stream wherein generating the style adapted video steam 7includes applying the style adapted from the target image frame to each image frame in the 8buffered video stream for a duration of the buffered video stream that is less than or equal to 9the time it takes for a Graphical Style Modification neural network to apply the style adapted 10from the target image frame to the source image frame.
7. A method for enhancing Audio Visual content, comprising: 2generating a style adapted video stream by applying a style adapted from a target image 3frame to each image frame in a buffered video stream for a duration of the buffered video 4stream that is less than or equal to the time it takes for a Graphical Style Modification 5neural network to apply the style adapted from the target image frame to said each image 6frame in the buffered video stream.


Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: No prior art teaches alone or in combination the italicized and bolded features.Claim 1. A system for enhancing Audio Visual content, the system comprising: a processor; a memory coupled to the processor; non-transitory executable instructions embedded in memory configured to implement a method of Graphical Style Modification upon execution by the processor, the method comprising: generating a style adapted video stream by applying a style adapted from a target image frame to each image frame in a buffered video stream for a duration of the buffered video stream that is less than or equal to the time it takes for a Graphical Style Modification neural network to apply the style adapted from the target image frame to said each image frame in the buffered video stream.Claims 2-6 depend on allowable claim 1 and are therefore allowable for the same reasons as claim 1.
Claim 7. A method for enhancing Audio Visual content, comprising: generating a style adapted video stream by applying a style adapted from a target image frame to each image frame in a buffered video stream for a duration of the buffered video stream that is less than or equal to the time it takes for a Graphical Style Modification neural network to apply the style adapted from the target image frame to said each image frame in the buffered video stream.Claims 8-13 depend on allowable claim 7 and are therefore allowable for the same reasons as claim 7.

Relevant prior art:US 20120201452 A1 a computer program for performing a color matching operation. The computer program identifies first and second images. Each image includes several pixels. Each pixel includes a luma component value. Based on analysis of the luma component values of the pixels of the first and second images, the computer program determines a set of transforms to modify pixel values of the first image so that the pixel values of the first image are similar to pixel values of the second image. The computer program applies the set of transforms to the first image such that the pixel values of the first image are similar to the pixel values of the second image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/10/2022